Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Arguments
The response, filed 11/04/2021, has been entered. Claims 1, 3-13, and 15-24 are pending. Applicant’s arguments regarding the prior art rejections have been fully considered:
On pages 10-11, Applicant argues Reed and Muller are silent about configuring the storage for use with controls and calibrators.

In response, the examiner notes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111. Claims 1, 3-12 use "configured to" language, i.e., the refrigerated storage of Reed and Muller is "configured to" store the control/calibrator fluids, also the robot arm of Mueller is "configured to" transport control/calibrator fluids. Therefore, applicant’s argument for claims 1-12 is unpersuasive. However, Claims 13, 15-24 are claiming a method, therefore, applicant’s argument is persuasive but argument is moot as amendments necessitated new grounds of rejection.
On page 11, Applicant argues: a sipper system of Reed could not be used to store sample tubes of Muller.
In response, the examiner notes that the sipper system of Reed is not used in the combination. Mueller already teaches that the sample tubes can be stored in the refrigerated storage; Mueller already teaches moving samples via robotic arm; Reed is used solely to show the refrigerated storage which is already taught by Muller (Muller- ¶0080); Therefore, the argument is unpersuasive.

On page 11-12, Applicant argues there is no obvious way to modify the fixed-well reagent system of Reed to hold removable tubes of controls and calibrators, or to facilitate such action by a robot arm that also interacts with sample tubes in separate drawers.
In response, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The fixed-well reagent system of Reed is not used in the combination. Mueller teaches that the sample tubes may be capped and stored in the refrigerated storage. Mueller teaches that the sample tubes may be moved via the robot / robotic arm from and to many different areas, i.e. the combination suggests that the robot /  robotic arm of Mueller may be used to transport tubes to and from various areas of the device, such as the refrigerated storage AND the sample drawers. Reed is used solely to show the refrigerated storage which is already taught by Muller (Muller- ¶0080) has a cover. Therefore, the argument is unpersuasive.
On page 11 Applicant argues the refrigerated storage is separate from input/output drawers, and the robot arm of the sample handling module moves tubes of controls and calibrators from the refrigerated storage, in addition to the samples from the drawers.
In response, examiner notes that Muller teaches robot arm that moves sample tubes from the drawers, and as mentioned above combination of Muller and Reed teaches a refrigerated storage configured to store control/calibrator tubes, therefore, it is obvious the robot arm robot arm of the sample handling module moves tubes of controls and calibrators from the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claim 1, 3-4, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 20130125675, “Muller”) and  Reed et al.( US-20120270305-A1,”Reed”) and Muller et al. (US 20130129166 A1, “Muller2”).

Regarding claim 1, Muller discloses in figures 1-11: an analyzer system for use in an in vitro diagnostics (IVD) environment (¶0002) comprising: a sample handler module (102,104,108) comprising  one or more drawers (¶0044- racks of tubes can be located onto one of lanes 216 as manually operated drawers or automated devices) located at a front of (¶0044-e.g., Fig.2 five lanes 216) the sample handler module (102,104,108)  accessible to an operator (¶0038) that are configured to accept a plurality of trays (FIG.2, 202 ¶0044)  holding a plurality of patient sample tubes (FIG.3, 304), a plurality of cameras (2742 ¶0134)  refrigerated storage (¶0080- after analyzing is completed the sample is placed into storage either ambient or refrigerated storage depending upon the sample and the laboratory process with systems having connected analyzers may desire a connected cold storage for some samples ), separate (e.g., post analytical part of sample handler 108 is separated from drawers of five lanes 216) from the one or more drawers (¶0044-e.g., Fig.2 five lanes 216), configured to store a plurality of tubes of control and calibrator fluids for multiple days (¶0080- refrigerated storage depending upon the sample and the laboratory process), a robot arm (218) configured to move patient sample tubes to and from the drawers and tubes of control and calibrator fluids to and from the covered refrigerated storage (e.g., ¶0050 -robotic gripper 218 then selects the sample tube that is the next tube to be transferred to the next module within the distribution area 204. And from 204 to the conveyance system 220, to the centrifuge module 206, or to an output drawer with an 
Muller fails to disclose cameras that record overhead images of sample tubes in the drawers, as the drawers are closed by the operator, and a covered refrigerated storage.

Muller2 in Fig. 5b teaches cameras (plurality of cameras 1810(a), 1810(b), and 1810(c)) that record (¶0089-¶0090) overhead images of sample tubes in the drawers 216, as the drawers 216 are closed by the operator (¶0090).


Reed in figures 2-3, and Fig.28 teaches the sample handler module (162/160) comprises covered refrigerated storage (1000).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Reed’s covered refrigerated storage, separated from the rest of the sample handler, with cooling unit to store the calibrated fluids of Muller for multiple days. One of ordinary skill in the art would know the benefit of this configuration for user convenience, as storing samples in the separate refrigeration allows for placement of the refrigerated storage where convenient to the user to access and/or based upon available space in the lab (as suggested by Muller in ¶0080).
Regarding claim 3, Muller further discloses in figures 1-9: the analyzer system of claim 1, further comprising a station (214) on the automation track (220) having a plurality of cameras (2742 ¶0134) that observe each of the plurality of sample carriers (2730) to characterize the carrier and at least one of the plurality of patient sample tubes (2750) after that patient sample tube has been placed into the carrier (¶0134).
 Regarding claim 4, Muller further discloses in figures 1-11: the analyzer system of claim 1, wherein each of the plurality of track sections (220 and FIG.6 shows a typical the track sections) receives primary power from one of the one or more analyzer modules (equivalent to those parts shown as ALIQUOTTER, 214,106 in FIGS.1&2), and backup power from an adjacent one of the one or more analyzer modules (¶0158 it is disclosed that the carriers 2730 
Regarding claim 11, Muller further discloses in figures 1-11: the analyzer system of claim 1, wherein at least one track section (220) is accessible to an external laboratory automation system (FIG.5 (d) ¶0116).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muller, Reed, Muller2, and Fauzzi et al. (US 20060148063 A1, “Fauzzi).

Regarding claim 5, Muller further discloses the analyzer system of claim 1, wherein storage (104, 108) further comprises individual covers (2752) placed on each control and calibrator fluids (2750).

Mueller fails to expressly disclose the covered refrigerated storage further comprises individual evaporation covers placed on each control and calibrator fluids.

However, Fauzzi in FIGS.11A, and 12B teaches the covered refrigerated storage (40) further comprises individual evaporation covers (320) placed on each control and calibrator fluids (Containers 125 or 3 that are located at the storage 40 with controlling temperature means of heat pump and thermoelectric TEDs as described in rejection of claim 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fauzzi’s individual evaporation covers placed on each calibrator fluids of Mueller. One of ordinary skill in the art knows the covers for fluid containers may be provided in order to protect the reagent fluids from contamination as well as evaporation as suggested by Fauzzi (¶0176).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muller, Reed, Muller2, Raicu, in view of Fritchie et al. (US 20160320422 “Fritchie”).

Regarding Claim 6, Muller fails to disclose it further comprising a plurality of reagent carriers configured to accept a reagent cartridge and to transport the reagent cartridge, via the automation track, to a second location accessible to the one or more analyzer modules.

However, as an analogous art, Fritchie discloses a plurality of reagent carriers (34) configured to accept a reagent cartridge (30) and to transport the reagent cartridge, via the automation track (12), to a second location accessible to the one or more analyzer modules (60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Fritchie’s reagent carriers to the analyzer system by Muller. One of ordinary skill in the art would have been motivated to make this modification in order to have the capability of being modified to suit the demands of certain users as suggested by Fritchie (¶0004).

Claims 7- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Reed, Muller2 in view of Pollack et al. (US 20150118756 A1, “Pollack).

Regarding claim 7, Muller fails to disclose the plurality of track sections form an outer loop on the perimeter of the one or more analyzer modules and a plurality of bypass track sections internal to the one or more analyzer modules that bypass the outer loop, and wherein the first location on the automation track accessible to the at least one pipette is on at least one of the bypass track sections.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate and expedite the process so one sample can be processed without having to wait in a queue of carriers.

Regarding claim 8, Muller fails to disclose each of the one or more analyzer modules is serviced by one of the bypass track sections and that bypass track section is configured to temporarily hold a subset of the plurality of sample carriers for random access by the at least one pipette.

However, as an analogous art, Pollack teaches in FIG.8 each of the one or more analyzer modules (205,205A, 205B) is serviced by one of the bypass track sections (G, H, I) and that bypass track section is configured to temporarily hold a subset of the plurality of sample carriers (FIG.6C, 250A) for random access by the at least one pipette (420).



Regarding claim 9, Muller fails to disclose movement and random access of the subset of the plurality of sample carriers on each of the bypass track sections is controlled responsive to a processor of the one or more analyzer modules.

However, as an analogous art, Pollack teaches in FIG.8 movement and random access of the subset of the plurality of sample carriers on each of the bypass track sections is controlled responsive to a processor (440) of the one or more analyzer modules (205,205A,205B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (¶0154).

Regarding claim 10, Muller fails to disclose the outer loop is accessible to the sample handler module and wherein the plurality of track sections form a bypass track section configured to allow sample carriers to travel around the perimeter of the one or more analyzer modules without returning to the sample handler module.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (¶0120).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muller, Reed, Muller2 in view of Ochranek et al. (US 20140273242 A1, “Ochranek”).

Regarding claim 12, Muller fails to disclose each of the plurality of sample carriers comprises a sample tube holder having two positions, and wherein the sample handler module is configured to place a first one of the plurality of patient samples into the sample tube holder before removing a second one of the plurality of patient samples from the sample tube holder.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer system by Muller and adding a sample carrier by two positions by Ochranek. One of ordinary skill in the art would know this configuration to facilitate the process so one sample can be transferred to the analytical module while the next sample is being added to the process therefore makes the automation of analyzer more accurate.

Claim 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller and Reed, Muller2 and Raicu et al. (US 20160238625 A1, “Raicu”).

Regarding claim 13, Muller discloses in figures 1-11: a method for analyzing patient samples comprising steps of: receiving, at a sample handler module(102 and the middle section of 104), a plurality of trays (202 ¶0044) holding a plurality of patient sample tubes (304 ¶0044) via one or more drawers (216) located at a front of the sample handler module (the middle section of 104 that is accessible to an operator ¶0038) that is accessible to an operator and comprises refrigerated storage (¶0080), capturing a plurality of images ( ¶0134- each detector 

Muller fails to explicitly disclose the refrigerated storage is separated from the rest of the sample handler module, and refrigerated storage is configured to store tubes of control and calibrator fluids for multiple days in a location separate from patient samples; using a plurality of overhead cameras, as each of the one or more drawers is closed; and repeating the steps of positioning using the robot arm, placing in the first carrier, and aspirating, using a first tube of the plurality of tubes of control and calibrator fluids.  


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Reed’s covered refrigerated storage, separated from the rest of the sample handler, with cooling unit to store the calibrated fluids of Muller for multiple days. One of ordinary skill in the art would know the benefit of this configuration for user convenience, as storing samples in the separate refrigeration allows for placement of the refrigerated storage where convenient to the user to access and/or based upon available space in the lab (as suggested by Muller in ¶0080). 
Muller2 in Fig. 5b teaches using camera (plurality of cameras 1810(a), 1810(b), and 1810(c)) in the overhead position, as each of the one or more drawers is closed (¶0089-¶0090).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Muller2’s multiple camera for Muller’s analyzer system.  One of ordinary skill in the art would know it has the benefit of detecting the presence of and identifying the target objects (as suggested by Muler2 ¶0089) and therefore it is a better way of automating an analyzer system. 
Raicu in fig.3A and ¶0003 teaches Calibration and/or control samples are similarly loaded into the analyzers and unloaded from the analyzers as needed, in ¶0006 an example sample carrier, calibrator carrier and/or control carrier implemented as one or more of the carriers in FIG. 1, in ¶0007 and FIG. 3B a bottom view of the example sample carrier, calibrator carrier and/or control carrier of FIG. 3A, in ¶0086 teaches besides samples and reagents, automated diagnostic analyzers also frequently use calibrator samples and controls samples to 
Raicu teaches refrigerated storage (100 in fig.4) is configured to store tubes of control and calibrator fluids for multiple days in a location separate from patient samples; and repeating the steps of positioning using the robot arm, placing in the first carrier, and aspirating, using a first tube of the plurality of tubes of control and calibrator fluids.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a refrigerated storage configured to store tubes of control and calibrator fluids for multiple days in a location separate from patient samples as taught by Raciu in addition to sample tubes of Muller and repeating the steps of positioning using the robot arm, placing in the first carrier, and aspirating, using a first tube of the plurality of tubes of control and calibrator fluids of Muller. One of ordinary skill in the art would know there are control/calibration tubes beside sample tubes for improving calibration and control in analysis system.

Regarding Claim 15, Muller further discloses the method of claim 13, further in ¶0134 discloses it comprising the steps of: capturing a plurality of images of the first carrier (2730), using a plurality of cameras (2742) after the first carrier has received the first sample (2730); and analyzing the plurality of images to determine an identity and physical characteristics of the first sample (¶0134).

Regarding claim 16, Muller further discloses in figures 1-11: the method of claim 13, wherein the step of providing an automation track (220) comprises providing a plurality of track sections (FIG.6) and further comprising a step of providing primary power to each track section from one of the one or more analyzer modules (equivalent to those parts shown as .
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Muller, Muller2, Reed, Raicu, and Fauzzi et al. (US 20060148063 A1, “Fauzzi).

Regarding claim 17, Muller further discloses the method of claim 13, 

But fails to disclose the steps of placing a plurality of control and calibrator fluids in the refrigerated storage in the sample handler module; placing evaporation covers on each of the plurality of control and calibrator fluids; and storing the plurality of control and calibrator fluids in the refrigerated storage for multiple days.

However, as an analogous art, Fauzzi in FIGS. 1,2,12B,35 the steps of placing a plurality of control and calibrator fluids (3125) in the refrigerated storage refrigerated (¶0268 and ¶0269- the space temperature is controlled and may be reduced by heat pump 780 and thermoelectric devices TED’s 781) in the sample handler module (5); placing evaporation covers (320) on each of the plurality of control and calibrator fluids (7) ; and storing the plurality of control and calibrator fluids in the refrigerated storage for multiple days (¶0268 and ¶0269- the space temperature is controlled and may be reduced by heat pump 780 and thermoelectric devices TED’s 781).

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Muller, Reed, Muller2, Raicu, in view of Fritchie et al. (US 20160320422 “Fritchie”).

Regarding Claim 18, Muller fails to disclose providing at least one reagent carrier configured to move along the automation track; transporting a reagent cartridge using the reagent carrier along the automation track to a third location accessible to the first analyzer; receiving the reagent cartridge by the first analyzer using a robot arm of the first analyzer; and storing the reagent cartridge by the first analyzer for use in the clinical analysis.

However, as an analogous art, Fritchie discloses further comprising the steps of: providing at least one reagent carrier (34) configured to move along the automation track (12); transporting a reagent cartridge (30) using the reagent carrier along the automation track to a third location accessible to the first analyzer (60); receiving the reagent cartridge by the first analyzer using a robot arm (152) of the first analyzer; and storing the reagent cartridge by the first analyzer for use in the clinical analysis. 

.

Claims 19, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Reed, Muller2, Raicu in view of Pollack et al. (US 20150118756 A1, “Pollack).
Regarding claim 19, Muller fails to disclose automation track and providing a plurality of track sections to form an outer loop on the perimeter of the one or more analyzer modules and providing a plurality of bypass track sections internal to the one or more analyzer modules that bypass the outer loop, wherein the second location on the automation track accessible to the at least one pipette is on at least one of the bypass track sections.
However, as an analogous art, Pollack teaches in FIG.8 the step of providing an automation track (270) comprises providing a plurality of track sections (400)  to form an outer loop (J,B,C,E,F,K) on the perimeter of the one or more analyzer modules (205A,B,C) and providing a plurality of bypass track sections (G,H,I)  internal to the one or more analyzer modules (205A,B,C) that bypass the outer loop (J,B,C,E,F,K), wherein the second location (406) on the automation track (400) accessible to the at least one pipette (424) is on at least one of the bypass track sections (I). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample 

Regarding claim 20, Muller fails to disclose each of the one or more analyzer modules is serviced by one of the bypass track sections  and that bypass track section is configured to temporarily hold a subset of the plurality of sample carriers for random access by the at least one pipette.  

However, as an analogous art, Pollack in figure 11 teaches the step of providing an automation track (602) further comprises wherein each of the one or more analyzer modules (610) is serviced by one of the bypass track sections (bypass track sections related to such as 610 and 630) and that bypass track section is configured to temporarily hold a subset of the plurality of sample carriers (such as A,B,C) for random access by the at least one pipette (in position 634- ¶0184). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (¶0154).

Regarding claim 21, Muller fails to disclose step of controlling the movement and random access of the subset of the plurality of sample carriers on each of the bypass track sections responsive to a processor of the one or more analyzer modules. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack(¶0154).

Regarding claim 22, Muller fails to disclose the outer loop is accessible to the sample handler module and wherein the plurality of track sections form a bypass track section configured to allow sample carriers to travel around the perimeter of the one or more analyzer modules without returning to the sample handler module.

However, as an analogous art, Pollack teaches in FIG.8 the step of providing an automation track (270) further comprises wherein the outer loop (278) is accessible to the sample handler module (280) and wherein the plurality of track sections (274, 274A) form a bypass track section configured to allow sample carriers (250A) to travel around the perimeter of the one or more analyzer modules (Immuno-Assay & Clinical Chemistry) without returning to the sample handler module. 


Regarding claim 23, Muller fails to disclose at least one track section accessible to an external laboratory automation system.

However, as an analogous art, Pollack in FIG.11 teaches the step of providing an automation track further comprises providing at least one track section accessible to an external laboratory automation system (¶0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled processor analyzer system by Muller and adding the bypass track sections by Pollack. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the process so one sample can be processed without having to wait in a physical and virtual queues as suggested by Pollack (Col.26 Lines 44-55).
Regarding claim 24, Muller fails to disclose a step of removing a second sample from the first carrier after the first sample is placed in the carrier, wherein the first carrier comprises a sample tube holder having two positions.
However, as an analogous art, Pollack teaches in FIG.8 a step of removing a second sample from the first carrier (55) after the first sample (56) is placed in the carrier, wherein the first carrier comprises a sample tube holder having two positions (56&60).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856            

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856